 


114 HR 1426 IH: Public Access to Public Science Act
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1426 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Sensenbrenner (for himself and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and Technology 
 
A BILL 
To ensure public access to published materials concerning scientific research and development activities funded by Federal science agencies. 
 
 
1.Short titleThis Act may be cited as the Public Access to Public Science Act. 2.Public access policy (a)In generalEach covered agency shall formulate and implement a public access policy to make covered works publicly available, without charge, starting on the first day after the end of the embargo period of the covered work, in a manner consistent with copyright law. 
(b)SpecificationsThe public access policy shall— (1)allow the public to read, download, and analyze by machine covered works in digital form; 
(2)facilitate easy public search of, analysis of, and access to, covered works; (3)encourage public-private collaboration to— 
(A)maximize the potential for interoperability between public and private platforms; (B)avoid unnecessary duplication of existing mechanisms; and 
(C)maximize the impact of the covered agency’s research investment; (4)ensure that attribution to authors, journals, and original publishers is maintained; and 
(5)ensure that publications and metadata are stored in an archive that— (A)provides, whenever appropriate, for long-term preservation of, and access to, the full content of covered works without charge, taking into account the balance of cost and public value; 
(B)uses a standard, widely available, and, to the extent possible, nonproprietary archival format for text and associated content, including images, video, and supporting data; (C)provides access for individuals with disabilities consistent with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d); and 
(D)enables integration and interoperability with other public access repositories. (c)MetadataNotwithstanding subsection (a), a covered agency’s public access policy shall ensure full public access to metadata of covered works without charge beginning at the time when the covered work is first published in a data format that ensures interoperability with current and anticipated future search technology. Whenever possible, the metadata shall provide a link to the location where the full text and associated supplemental materials will be made available at the end of the applicable embargo period. 
3.Formulation of public access policy 
(a)In generalEach public access policy shall include— (1)a strategy for enabling the public to electronically locate and access publications resulting from federally funded scientific research; 
(2)a strategy for maintaining a repository or repositories, either within the covered agency, through an arrangement with another Federal agency or agencies, or through an arrangement with a public or private entity, including an arrangement to provide free public access in perpetuity, ensure interoperability with other technology, and ensure the long-term preservation of such research, so long as the covered agency maintains an active Web link to the repository or repositories for public access; (3)a strategy for incorporating existing covered works into the repository or repositories required under paragraph (2) to the extent practicable; 
(4)a strategy for notifying research funding recipients of their obligations under this Act; and (5)a strategy for taking into account different funding models for scholarly publishing, including author-pays fees, in the covered agency’s grant and other funding mechanisms. 
(b)Coordination with other Federal agenciesIn developing its public access policy, the covered agency shall collaborate and coordinate with other Federal agencies to maximize the consistency and compatibility of public access across the Federal Government. (c)Report to CongressNot later than 3 months after the date of the enactment of this Act, each covered agency shall transmit a report, containing its public access policy and a description of the mechanism described in section 6(a), to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
4.Implementation of public access policy 
(a)In generalNot later than January 1, 2016, a covered agency shall implement its public access policy. (b)InputIn implementing such policy and the mechanism described in section 6(a), a covered agency shall consider input provided by relevant stakeholders and other Federal agencies. 
(c)ClarificationNothing in this Act shall affect the application of United States copyright law. 5.Periodic review (a)In generalNot less than once every 5 years, each covered agency shall revise, as necessary, its public access policy, including the mechanism described in section 6(a). 
(b)Report to CongressEach covered agency shall transmit a report containing its revised public access policy and the mechanism described in section 6(a), as revised under subsection (a), to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 30 days after completing such revision. 6.Modification of embargo period (a)Mechanism To extend embargo periodEach covered agency, in coordination with relevant stakeholders, shall provide a mechanism for a stakeholder to petition to extend the embargo period for a specific covered work under this section by presenting evidence that the public interest will be substantially and uniquely harmed under a covered agency’s public access policy related to such work. If a covered agency determines that the public interest will be substantially and uniquely harmed after reviewing the petition, the covered agency may extend the embargo period by no more than 6 months at a time from its current embargo period. 
(b)Agreement To shorten embargo periodA covered agency may shorten the embargo period for a specific covered work under this section only to the extent that the shortened embargo period is mutually agreed to by the agency and the publisher of the covered work. 7.DefinitionsFor the purposes of this Act— 
(1)the term covered agency means— (A)the National Aeronautics and Space Administration; 
(B)the National Science Foundation; (C)the National Institute of Standards and Technology; and 
(D)the National Weather Service. (2)the term covered work means any research results published in a peer-reviewed scholarly publication based on research funded in whole or in part by a covered agency, but does not include— 
(A)research progress reports presented at professional meetings or conferences; (B)laboratory notes, preliminary data analyses, notes of the author, phone logs, or other information used to produce final manuscripts; 
(C)classified research; or (D)work not submitted to a peer-reviewed publication or work that is rejected by a peer-reviewed publication; and 
(3)the term embargo period means the period of time of no more than 12 months after the initial date of publication of a covered work, unless such period is modified under section 6.  